IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20801
                          Conference Calendar



FRANCISCO GONZALEZ; ET AL,

                                           Plaintiffs,

FRANCISCO GONZALEZ,

                                           Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; JAMES R. ZELLOR; PHONE
OPERATORS/SECRETARIES; TEXAS DEPARTMENT OF CRIMINAL JUSTICE -
INSTITUTIONAL DIVISION,

                                           Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-00-CV-715
                         --------------------
                            August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Francisco Gonzalez, Texas prisoner # 619811, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous.     Gonzalez argues that the defendants violated his

constitutional rights when visitation periods with family members

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20801
                                 -2-

were shortened and that inmates in administrative segregation

received different visitation privileges than inmates in the

prison’s general population.

     A district court may dismiss an in forma pauperis complaint

as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) if it lacks an

arguable basis either in law or in fact.      Siglar v. Hightower,

112 F.3d 191, 193 (5th Cir. 1997).      Gonzalez’ arguments that the

defendants violated his due process and equal protection rights

lacked an arguable basis in law.     Berry v. Brady, 192 F.3d 504,

508 (5th Cir. 1999) (prisoners do not have a constitutional right

to visitation privileges); Martin v. Scott, 156 F.3d 578, 580

(5th Cir. 1998) (inmates with different housing classifications

are not similarly situated).    The district court’s dismissal of

Gonzalez’ 42 U.S.C. § 1983 claims, as well as his state law

claims which were based upon the same assertions, was not an

abuse of discretion.

     Gonzalez’ appeal lacks arguable merit, see Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983), and is therefore dismissed

as frivolous.   See 5TH CIR. R. 42.2.   The district court’s

dismissal of his suit counts as a strike under the Prison

Litigation Reform Act, as does this court’s dismissal of this

appeal.   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996); 28 U.S.C. § 1915(g).    Gonzalez is hereby warned that if he

accumulates three "strikes" under 28 U.S.C. § 1915(g) he will not

be able to proceed in forma pauperis in any civil action or
                          No. 01-20801
                               -3-

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.